Exhibit 10.4




SECOND AMENDMENT TO

SERVICES AGREEMENT




This Second Amendment (the “Second Amendment”) dated as of May 21, 2013 (the
“Amendment Effective Date”) amends the Services Agreement dated as of October
28, 2011 and all amendments thereto (the “Agreement”) by and between As Seen On
TV, Inc., a Florida corporation (the “Company”) and Kevin Harrington (the
“Service Provider”). All capitalized terms used in this Amendment and not
defined herein shall have the same meanings as given to them in the Agreement.

WHEREAS, the Company and the Service Provider have entered into that certain
Amendment to Agreement dated as of March 8, 2013 (the “First Amendment”)
amending the Agreement in certain respects; and

WHEREAS, the Company and the Service Provider desire to further amend the
Agreement,

NOW, THEREFORE, the parties hereby agree as follows:

1.

Section 2 and Section 6 of the First Amendment are deleted in their entirety.

2.

Section 2(a) of the Agreement is hereby amended to read in its entirety as
follows:

“(a)

General Duties. During the Term, the Service Provider shall serve as the
Company’s principal brand ambassador. In this capacity, the Service Provider
shall embody a positive identity on behalf of the Company through his
appearance, demeanor, values and ethics. Service Provider shall report to the
Company’s chief executive officer, with whom he will develop and implement
promotional strategies to expand and strengthen relationships between the
Company and its customers and between the Company and its vendors, agents and
suppliers. In his public actions and statements, the Service Provider shall
always portray the Company and its business in a positive manner.”

3.

The Agreement is hereby amended to add a new Section 2(e) as follows:

“(e)

Speaking Engagements. Notwithstanding any other provision of this Agreement, the
Service Provider shall have the right to undertake speaking engagements anywhere
in the world, and to retain any speaking fees or other compensation resulting
therefrom; provided, that such speaking engagements do not interfere or conflict
with performance of the Service Provider’s duties under Section 2(a) and are
undertaken at Service Provider’s expense. The Service Provider will notify the
Company of all speaking engagements at least one week in advance.”

4.

The Agreement is hereby amended to add a new Section 2(f) as follows:

“(f)

Corporate Opportunities. The Company and Service Provider anticipate that the
Service Provider will regularly become aware of new product ideas, proposals,
submissions and other opportunities (collectively, the “Opportunities”). As
between the Service Provider and the Company, the Company shall have sole
ownership of the Opportunities. The Service Provider shall (i) treat all
Opportunities as Confidential Information under Section 7, (ii) direct all
Opportunities to the Company and to no other person and (iii) use diligent
efforts to ensure the Company has all information required to evaluate and
develop all Opportunities.”





Page 1 of 2




--------------------------------------------------------------------------------

Exhibit 10.4




5.

The Agreement is hereby amended to add a new Section 2(g), as follows:

“(g)

Testimonials. The Service Provider may endorse products or services of third
parties if authorized to do so by the chief executive officer of the Company in
accordance with this Section 2(g). The Service Provider will inform the chief
executive officer and the chief legal counsel of the Company of any proposed
endorsement and the nature of the products or services involved. Within seven
days thereafter, the chief executive officer of the Company will authorize the
endorsement, decline to authorize the endorsement or request additional
information. If the chief executive officer requests additional information,
within three days thereafter the Service Provider will provide the requested
information and, within three days after receipt of the requested information,
the chief executive officer will authorize the endorsement or decline to
authorize the endorsement. The chief executive officer will not unreasonably
decline to authorize an endorsement. If an endorsement is authorized, the
Service Provider will undertake the endorsement at his expense. Any failure by
the chief executive officer to respond within a time period set forth above
shall be deemed to authorize the endorsement.”

6.

This Second Amendment is effective as of the Amendment Effective Date. Except as
amended hereby, the terms and conditions of the Agreement remain in full force
and effect. Any conflict between the provisions of this Second Amendment and the
Agreement shall be resolved in favor of the provisions of this Second Amendment.
 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Amendment.

AS SEEN ON TV, INC.

 




By   /s/ Ronald C. Pruett, Jr.




   /s/ Kevin Harrington

Name: Ronald C. Pruett, Jr.

Title: Chief Executive Officer

KEVIN HARRINGTON

 

ACKNOWLEDGED:

HARRINGTON BUSINESS DEVELOPMENT, INC.

 




By   /s/ Kevin Harrington

 

Name: Kevin Harrington

Title: President

 








Page 2 of 2


